DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2019 and 05/17/2019 is being considered by the examiner.
 
Claim Objections
Claim 1-12 are objected to because of the following informalities:  
In claim 1, line 5, “the number” does not have antecedent basis, and presumably should be changed to “a number.”  Claims 2-9 depend on claim 1 and acquire this same deficiency.   Appropriate correction is required.
Similarly, in claim 10, line 5, “the number” does not have antecedent basis, and presumably should be changed to “a number.”  Claims 11-12 depend on claim 10 and acquire this same deficiency.   Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit” and “a simulator” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 1, claim limitations “acquisition unit” and “simulator” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  See “Claim Interpretation” section of this Office action.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Rather, the Specification merely references the acquisition unit and the simulator without providing any disclosure related to the structure of these elements.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-9 depend on claim 1 and acquire this same deficiency.  

In regard to claim 8, the claim recites “places the fragile article in a corner of the at least one storage container.”  However, the Claim and/or Specification does not clearly define how one determines whether an article is “in a corner.”  Consequently, one of ordinary skill in the art, when reading the claim in view of the Specification, would not be able to clearly ascertain the scope of the claim, and in particular, under what circumstances an article within a container is considered “in a corner.”  Correction is required.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 11 depends on claim 10, but is directed to a program rather than a method, and does not require the method steps to be performed in order for infringement to occur.  Accordingly, it fails to include all the limitations of the claim upon which it depends.  
Claim 12 depends on claim 11, but is directed to a recording medium rather than a program.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Consequently, it fails to limit the subject matter (i.e., the program) of the claim upon which it depends


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.


In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-10 are directed to a machine/system; claim 11 is directed to a computer program per se, which is non-statutory. Claim 12 is directed to a medium that broadly encompasses transitory mediums which are also non-statutory.  Thus, only claims 1-10 are directed to one of the four statutory classes of invention.  Consequently, with respect to claims 1-10, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 10 is illustrative of the claimed subject matter:

10. An article-storage simulation method for simulating storage of a plurality of articles in at least one storage container, the method comprising:  
15acquiring a size of each of the plurality of articles and a size of the at least one storage container; and
determining the number of the at least one storage container to be used for storing the plurality of articles and an article to be stored in the at least one storage container by calculation, the calculation using the acquired size of each 20of the plurality of articles and the acquired size of the at least one storage container, wherein, in the calculation of the determining, 
(i) the article is placed in the storage container,
(ii) it is determined whether a next article can be placed in the storage 25container after the article is placed, and 
(iii) in a case where it is determined that the next article can be placed, processing of placing the next article in the storage container after the article is 29placed is repeated, 
and in a case where it is determined that the next article cannot be placed, a next storage container to be used for storing the next article is added.

The claims recites a methodology that relies upon logic for determining how to load articles into containers.  All of the claim elements of the body of the claim are directed to concepts that may perfumed in the human mind, and consequently, are directed to “mental processes.”  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claim 10, this claims fail to include any additional elements other than the abstract idea itself, and consequently, fail to integrate the judicial exception into a practical application.  Claims 1-9 additional elements of acquisition unit and a simulator, but these generically recited elements do not add a meaningful limitation to the abstract idea because they fail to limit the claim to any particular means for implementing the abstract idea.  

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, in regard to claim 10, this claim fails to include any additional elements, and consequently, fail to provide an inventive concept.  System claims 1-9 additional elements of acquisition unit and a simulator, but these generically recited elements do not add a meaningful limitation to the abstract idea because they fail to limit the claim to any particular means for implementing the abstract idea.  
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 6, 9, and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tian et al., US 8,560,461 B1, hereinafter Tian.

In regard to claim 1, Tian discloses an article-storage simulation device that simulates storage of a plurality of articles in at least one storage container, the device comprising:
5an acquisition unit that acquires a size of each of the plurality of articles and a size of the at least one storage container (see col. 4, ll. 16-51, disclosing “item dimension values and/or weights provided by the vendor for each of the items in the group and the dimensions and weight limitations of the boxes available for shipping”); and
 a simulator that determines the number of the at least one storage container to be used for storing the plurality of articles and an article to be stored in the at least one storage container by calculation, the calculation using 10the acquired size of each of the plurality of articles and the acquired size of the at least one storage container (see co. 4, l. 61 – col. 5, l. 19, disclosing “shipment splitting analyzer”), 
wherein, in the calculation, the simulator
(i) places the article in the storage container (see col. 16, ll. 52-54, disclosing “the method may include simulating packing the items of the shipment set into the current target container”),
(ii) determines whether a next article can be placed in the storage 15container after the article is placed (see col 16, ll. 62-65, “items that would fit in the target or recommended container are included in the shipment set, and any other are returned to the queue”), and
(iii) in a case where the simulator determines that the next article can be placed, repeats processing of placing the next article in the storage container after the article is placed (see col. 17, ll. 3-14, disclosing “the method may include continuing to dequeuer items into successive shipment sets”), and
in a case where the simulator determines that the next article cannot be 20placed, adds a next storage container to be used for storing the next article (see col 16, ll. 62-65, “items that would fit in the target or recommended container are included in the shipment set, and any other are returned to the queue”; see also col. 17, disclosing “the shipment splitting analyzer may also return and indication of a recommended container for each shipment set”).  

In regard to claim 2, Tian discloses the article-storage simulation device of Claim 1, wherein the simulator further determines storage positions of the plurality of articles in the at least one storage container by the calculation (see col. 5, ll. 64-67, disclosing “items within containers or a specific packing algorithm to be assumed when recommending containers.  For example, a policy may specify that the largest or heaviest item in an item package or shipment set should be placed horizontally along the bottom of shipping boxes).

In regard to claim 3, Tian discloses the article-storage simulation device of Claim 2, wherein the acquisition unit further acquires information indicating 27destructiveness which is a degree of destructivity of each of the plurality of articles to other articles, and the simulator determines placement of each of the plurality of articles based on the destructiveness in the calculation (see col. 14, disclosing “fragile items are grouped together and/or separately from heavy and/or bulky items”).

In regard to claim 4, Tian discloses the article-storage simulation device of Claim 3, wherein the acquisition unit further acquires information indicating fragility of each of the plurality of articles, and the simulator determines placement of each of the plurality of articles 10based on the destructiveness and the fragility in the calculation (see col. 14, disclosing “fragile items are grouped together and/or separately from heavy and/or bulky items”).

In regard to claim 5, Tian discloses the article-storage simulation device of Claim 4, wherein the simulator determines whether or not vertical stacking of each of the plurality of articles is possible based on the destructiveness and the 15fragility in the calculation (see col. 5, ll. 64-67, disclosing “items within containers or a specific packing algorithm to be assumed when recommending containers.  For example, a policy may specify that the largest or heaviest item in an item package or shipment set should be placed horizontally along the bottom of shipping boxes)

In regard to claim 6, Tian discloses the article-storage simulation device of Claim 4, wherein, in the calculation, the simulator prevents a destructive article and a fragile article from being placed in a same storage container based on the 20destructiveness and the fragility (see col. 14, disclosing “fragile items are grouped together and/or separately from heavy and/or bulky items”)

In regard to claim 9, Tian discloses 5the article-storage simulation device of Claim 2, wherein the acquisition unit further acquires information indicating whether or not each shape of the plurality of articles is a rectangular parallelepiped, and in the calculation, the simulator prevents an article having a 10rectangular parallelepiped shape and an article having a non-rectangular parallelepiped shape from being placed in a same storage container (see col. 6, ll. 56-59, disclosing “shipment splitting analysis . . . may be utilized with any regularly shaped or irregularly shaped item; see col. 14, disclosing “the particular shapes of the items in a proposed shipment set may not allow that combination of items to fit in the recommended box”). 

In regard to claim 10, 11, and 12, Tian further discloses a method of using the system of claim 1, and a related program and recoding medium (see col. 24” program instructions” stored no “system memory”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of  Barlow et al., (US 8,296,101 B1, hereinafter Barlow).

In regard to claim 7, Tian discloses the article-storage simulation device of Claim 4, wherein, in the calculation, the simulator considers the fragility of the article and volume utilization (see col. 17, disclosing “the box recommender may also be configured to determine the volumetric utilization of each recommended box and to determine if the box meets minimum utilization targets for shipped boxes”).  However, Tian fails to disclose in a case where a fragile article is stored, the simulator sets a packing ratio of a storage container in which the fragile 25article is stored to be lower than a packing ratio of a storage container in which the fragile article is not stored.
Barlow discloses wherein the simulator sets a packing ratio of a storage container in which the fragile 25article is stored to be lower than a packing ratio of a storage container in which the fragile article is not stored (see Fig. 15A and Fig. 16).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have included a lower packing ratio of a storage container for fragile articles, as disclosed by Barlow, in order to ensure fragile items are not damaged (see col. 21, disclosing “the damage prevention evaluation.”).  Including such a lower ratio would improve any packing method in the same manner by preventing damage to articles within a package.   
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott A. Zare
8/12/2021


/SCOTT A ZARE/Primary Examiner, Art Unit 3649